65 F.3d 168
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SEWELL-ALLEN, INC.; PIGGLY WIGGLY MEMPHIS, INC.; GILBERTALLEN BIG STAR, INC., d/b/a BIG STAR NO. 142; SMFMANAGEMENT, INC. Respondents.
No. 95-5505.
United States Court of Appeals, Sixth Circuit.
July 27, 1995.

Before:  ENGEL, MILBURN, and NELSON, Circuit Judges.

CONSENT JUDGMENT

1
This court having on August 23, 1991, entered its judgment enforcing the decision and order of the National Labor Relations Board (the "Board") issued in Board Case Nos. 26-CA-9834, 26-CA-9841, 26-CA-9896, and 26-CA-9989 against respondents Sewell-Allen, Inc., Piggly Wiggly Memphis, Inc., Gilbert Allen Big Star, Inc., d/b/a Big Star No. 142, and SMF Management, Inc., their officers, agents, successors, and assigns, and the parties by stipulations dated January 27, 1995, January 31, 1995, and February 8, 1995, respectively, having consented to the entry of a consent judgment enforcing supplemental Board orders dated March 28, 1995, and the Board having applied to this court for the entry of a consent judgment, upon consideration of said application and stipulation:

It is hereby ORDERED and ADJUDGED that:

2
A.  Respondents, Sewell-Allen, Inc., and Piggly Wiggly Memphis, Inc, their officers, agents, successors, and assigns, shall take the action provided in the January 27, 1995 Stipulation Consenting to Amount of Backpay, Schedule for Payment and the Entry of a Supplemental Board Order and Consent Judgment.


3
B.  Respondent, Gilbert Allen Big Star, Inc., d/b/a Big Star No. 142, its officers, agents, successors, and assigns, shall take the action provided in the January 29, 1995 Stipulation Consenting to Amount of Backpay, Schedule for Payment and the Entry of a Supplemental Board Order and Consent Judgment.


4
C.  Respondent, SMF Management, Inc., its officers, agents, successors, and assigns, shall take the action provided in the February 8, 1995 Stipulation Consenting to Amount of Backpay, Schedule for Payment and the Entry of a Supplemental Board Order and Consent Judgment.